        Case 7:21-cv-01012-PMH
Case 7-21-cv-01012-PMH          Document
                          Document       17 inFiled
                                   16 Filed    NYSD 04/06/21 Page 1 ofPage
                                                      on 04/05/2021    1   1 of 1



                               Application granted. On April 5, 2021, the Court received notice that
                               defendant American Venture Construction LLC filed a Chapter 11
                               Voluntary Petition for Bankruptcy in the United States Bankruptcy
                               Court for the District of New Jersey (see In re American Venture
                               Construction LLC, No. 21-12650-VFP (Bankr. N.D. N.J.).
                               Accordingly, it is hereby ORDERED that all claims against defendant
                               American Venture Construction LLC are stayed pursuant to 11
                               U.S.C. § 362. By 8/3/2021, and every 120 days thereafter, plaintiffs
                               shall update the Court regarding the status of the bankruptcy
                               proceeding. As defendant Alan Francisco does not appear to be in
                               bankruptcy, the Court sees no reason to stay the action as against
                               that defendant.

                               SO ORDERED.

                               _______________________
                               Philip M. Halpern
                               United States District Judge

                               Dated: White Plains, New York
                                      April 6, 2021
